DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Davis (US Patent 7,896,178 B2) in view of Nakashima et al. (US Publication 2017/0057796 A1) are considered the closest prior art references to the claimed invention of independent claims 1 and 11.

Claim 1 claims the following:
A boom for a pipelaying machine, the boom having a base end adapted to be pivotally coupled to the pipelaying machine and a distal end opposite the base end, and the boom comprising:

a pair of posts located in a first plane and disposed in a tapered configuration with respect to a second plane transverse to the first plane; and 

a cross-brace disposed between the pair of posts and located partway along a length of the pair of posts, the cross-brace comprising:

a first link member and a second link member disposed along the first plane, wherein each of the first link member and the second link member are angularly offset from each other and the second plane respectively, and wherein ends of each of the first and second link members are rigidly attached to the pair of posts; and

a first rib member and a second rib member disposed along the second plane and rigidly attached to the first link member and the second link member respective,

wherein both of the ends of the first and second link members are closer to the base end of the boom than the distal end of the boom and a maximum height of the cross-brace in a length direction of the boom is less than a maximum width of the cross-brace in a width direction of the boom perpendicular to the length direction, such that a first window between the cross-brace and the distal end of the boom is greater in area than a second window between the cross-brace and the base end of the boom.

Note: Bolding and Underlining provided for pointing out important claim subject matter.

Neither Davis nor Nakashima et al. disclose nor would be obvious to the limitation of “wherein both of the ends of the first and second link members are closer to the base end of the boom than the distal end of the boom and a maximum height of the cross-brace in a length direction of the boom is less than a maximum width of the cross-brace in a width direction of the boom perpendicular to the length direction, such that a first window between the cross-brace and the distal end of the boom is greater in area than a second window between the cross-brace and the base end of the boom”, in conjunction with the remaining limitations of independent claim 1.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitation of “wherein both of the ends of the first and second link members are closer to the base end of the boom than the distal end of the boom and a maximum height of the cross-brace in a length direction of the boom is less than a maximum width of the cross-brace in a width direction of the boom perpendicular to the length direction, such that a first window between the cross-brace and the distal end of the boom is greater in area than a second window between the cross-brace and the base end of the boom”, in conjunction with the remaining limitations of independent claim 1.

Claim 11 claims the following:
A pipelaying machine comprising:

a frame;

an operator cab mounted on the frame;

a boom disposed adjacent to the operator cab and pivotally coupled to the frame, the boom comprising:

a pair of posts located in a first plane and pivotally coupled to the frame, the pair of posts disposed in a tapered configuration with respect to a second plane transverse to the first plane; and

a cross-brace disposed between the pair of posts and located partway along a length of the pair of posts, the cross-brace comprising:

a first link member and a second link member disposed along the first plane, wherein each of the first link member and the second link member are angularly offset from each other and the second plane respectively, and wherein ends of each of the first and second link members are rigidly attached to the pair of posts; and

a first rib member and a second rib member disposed along the second plane and rigidly attached to the first link member and the second link member respectively,

wherein both of the ends of the first and second link members are closer to a base end of the boom than a distal end of the boom and a maximum height of the cross-brace in a length direction of the boom is less than a maximum width of the cross-brace in a width direction of the boom perpendicular to the length direction.

Note: Bolding and Underlining provided for pointing out important claim subject matter.

Neither Davis nor Nakashima et al. disclose nor would be obvious to the limitation of “wherein both of the ends of the first and second link members are closer to a base end of the boom than a distal end of the boom and a maximum height of the cross-brace in a length direction of the boom is less than a maximum width of the cross-brace in a width direction of the boom perpendicular to the length direction”, in conjunction with the remaining limitations of independent claim 11.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitation of “wherein both of the ends of the first and second link members are closer to a base end of the boom than a distal end of the boom and a maximum height of the cross-brace in a length direction of the boom is less than a maximum width of the cross-brace in a width direction of the boom perpendicular to the length direction”, in conjunction with the remaining limitations of independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/
							/MICHAEL R MANSEN/                                                                                                                Supervisory Patent Examiner, Art Unit 3654